DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 are amended.
Claim 6 is canceled. 
Claims 3-5, and 7-8 are is as previously presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “a predetermined tolerance threshold” it is unclear if this a new “predetermined tolerance threshold” or if it is referring to the any of the previous “predetermined tolerance thresholds” in claim 1 for the radius, sign, first distance or second distance. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman.

In claim 1, Zimmerman discloses control method of the conformity of a profile of a section of a curved surface of an element of a turbomachine (See abstract “blade contour”, “blade”, “actual contour”, “turbomachine” Fig. 1, see circle) comprising the following steps: acquiring coordinates of measurement points of the section (Par. 6 “points”) in a frame of reference defined for the section (Par. 6 “reference system”); calculating from coordinates of the measurement points a radius of curvature of the section at each of the measurement points (Par. 3, Par. 8, Par. 27) so as to obtain a measured curve of evolution of the radius of curvature according to a position of the measurement points along the section (Par. 3); comparing the measured curve of evolution of the radius of curvature to a theoretical curve of evolution of the radius of curvature of the section the theoretical curve being predetermined (Par. 3 “setpoint contour”), comparing the measured curve of evolution to the theoretical curve of evolution (Par. 3) comprising the following steps identifying at least one singular point in the measured curve of evolution of the radius of curvature (Fig. 1, Par. 6 “points”) corresponding to a local extremum of the measured curve of evolution (Par. 3 “minimum”); counting a number of the at least one singular point (Par. 6, examiner considers registering the points to be said counting); measuring parameters of conformity by comparing the at least one singular point to particular points of the theoretical curve of evolution (Par. 6 “reference system”), the parameters and the particular points of the theoretical curve of evolution depending on the number of the at least one singular point (Par. 6 and Par. 8 “limited number of parameters…center points”); evaluating the conformity of the section of the curved surface based on the comparison of the measured curve of evolution to the theoretical curve of evolution by comparing the parameters to predetermined values (Par. 2 “predefined tolerance range” Par. 9 “predefined distance”); wherein the method comprises the following steps: a first singular point corresponding to a maximum radius of curvature of the measured curve of evolution of the radius of curvature (Par. 8, “limited number of parameters”, “Radii of curvature”, “setpoint”; Par. 12, “multiple parameters, for example, a lower limit and/or upper limit for such paranmeters may be specified”), the first singular point having a first position along the section (See Fig. 1), a second singular point corresponding to a minimum radius of curvature of the measured curve of evolution of the radius of curvature (Par. 8, “limited number of parameters”, “Radii of curvature”, “setpoint”; Par. 12, “multiple parameters, for example, a lower limit and/or upper limit for such parameters may be specified”), the second singular point having a second position along the section (see Fig. 1), a third singular point different from the first singular point and the second singular point (Par. 8, “limited number of parameters”, “center point”, “setpoint”; Par. 12, “multiple parameters, for example, a lower limit and/or upper limit for such parameters may be specified”), the third singular point having a third position along the section (See Fig. 1), a first particular point of the theoretical curve of evolution of the radius of curvature, the first particular point having the first position along the section (See Fig. 2), a second particular point of the theoretical curve of evolution of the radius of curvature, the second particular point having the second position along the section (See Fig. 2), a third particular point corresponding to a minimum radius of curvature of the theoretical curve of evolution of the radius of curvature (See Fig. 2), determining, if the first parameter is less than the threshold value, a sign of a difference in radius of curvature between the minimum radius of curvature of the measured curve of evolution of the radius of curvature and the minimum radius of curvature of the theoretical curve of evolution of the radius of curvature (Par. 27 examiner notes that the radius is checked for a difference between the set point and actual value, which is considered to be a sign of a difference); measuring, if the first parameter is less than the threshold value, a difference in radius of curvature between the minimum radius of curvature of the measured curve of evolution of the radius of curvature and the theoretical radius of curvature at the second particular point (Par. 27); evaluating the conformity of the section of the curved surface by comparing the first distance to a predetermined tolerance threshold of first distance, the sign of the difference in radius of curvature to a predetermined tolerance threshold of sign and the difference in radius of curvature to a predetermined tolerance threshold of radius (Par. 25-27), measuring, if the first parameter is greater than the threshold value a second distance along the section between the second position and the third position (Par. 3); evaluating the conformity of the section of the curved surface by comparing the second distance to a predetermined tolerance threshold of second distance and the first parameter to a predetermined tolerance threshold of first parameter (Par. 25-27).
Zimmerman does not explicitly disclose wherein the method comprises the following steps: defining, when the number of the at least one singular point is equal to three: measuring a first parameter as a difference between the maximum radius of curvature of the measured curve of evolution of the radius of curvature and the theoretical radius of curvature at the first particular point, comparing this first parameter to a predetermined threshold value; measuring, if the first parameter is less than the threshold value, a first distance along the section between the second position and a position of the third particular point.
Zimmerman does teach defining, when the number of the at least one singular point reaches a limited number of points (Par. 6); measuring a first parameter  as a difference between the radius of curvature of the measured curve of evolution of the radius of curvature and the theoretical radius of curvature at the first particular point, comparing this first parameter to a predetermined threshold value (Par. 3); measuring, if the first parameter is less than the threshold value, a first distance along the section between the second position and a position of the third particular point (Par. 3, 11);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to defining, when the number of the at least one singular point is equal to three: measuring a first parameter as a difference between the maximum radius of curvature of the measured curve of evolution of the radius of curvature and the theoretical radius of curvature at the first particular point, comparing this first parameter to a predetermined threshold value; measuring, if the first parameter is less than the threshold value, a first distance along the section between the second position and a position of the third particular point based on the teachings of Zimmerman in order to allow for a better judgment of the actual contour (Par. 7) thus leading to an improved system.

In claim 2, Zimmerman further discloses wherein, acquiring coordinates of measurement points of the section comprises defining a ranking order for each of the measurement points (Par. 8 “first” “second”), the ranking order of one of the measurement points increasing when a position of the one of the measurement points increases along the section, and for each of the measurement points calculating the radius of curvature at the measurement point comprises measuring a radius of a circle passing through the measurement point (Par. 8 “radius”) and two of the measurement points follow having ranking orders that follow the ranking order of the measurement point(See Fig. 2, Par. 3, Par. 8 “first” “second”)

	 In claim 3, Zimmerman further discloses wherein the identification step of at least one singular point comprises the following step: discriminating the identified local extrema by retaining as singular point only one extremum whereof the variation in value of the radius of curvature relative to the adjacent extrema is greater than a predetermined threshold (Par. 3 Par. 10).

In claim 4, Zimmerman further discloses wherein the method comprises the following steps: measuring, when the number of the at least one singular point is equal to one, a difference in radius of curvature between the at least one singular point and a particular point corresponding to a minimum of the radius of curvature of the theoretical curve of evolution of the radius of curvature (Par. 3 “minimum”); evaluating the conformity of the section of the curved surface by comparing the difference in radius of curvature to a predetermined tolerance threshold (Par. 3, “comparison to minimal”).


	In claim 5, Zimmerman does not explicitly disclose wherein the method comprises the following step: setting, the number of the at least one singular point is equal to two, the section of the curved surface as non-compliant.
Zimmerman teaches setting, when a limited number of points are counted (Par. 6), the section of the curved surface is within a specified contour (Par. 14), and judging a shape deviation (Par. 23).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to set the number of the at least one singular point is equal to two, the section of the curved surface as non-compliant since it was known in the art that when performing a contour evaluation for shape deviations, when the parameters are outside of specified ranges it fails the evaluation.

In claim 7, Zimmerman further discloses detecting inversion of curvature by determining a centre of a circle passing through three measurement points (See Fig. 1 and Fig. 2) and whether the centre of the circle is located outside the section of the curved surface (Fig. 2).
Zimmerman does not explicitly disclose setting the section of the curved surface as non-compliant if the centre of the circleis located outside the section of the curved surface.
Zimmerman teaches the section of the curved surface is within a specified contour (Par. 14), and judging a shape deviation (Par. 23).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to set the section of the curved surface as non-compliant if the centre of the circleis located outside the section of the curved surface since it was known in the art that when performing a contour evaluation for shape deviations, when the parameters are outside of specified ranges it fails the evaluation.

In claim 8, Zimmerman further discloses executing the control method of the conformity of the profile of a section of a curved surface of an element according to claim 1 (See Fig. 1), wherein the element is the blade and the curved surface comprises the leading edge and/or the trailing edge of the blade (See Fig. 1) the control method being executed on a plurality of sections of the blade distributed along the blade (See Fig. 1).

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. The previous 112 Rejections are withdrawn based on the current amendments. However, a new one has been made based on the amendment. The previous 102/103 rejections have been changed to a 103 rejection based on the applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TOOL MEASURING METHOD AND MACHINE TOOLS PROVIDED WITH MEASURING FUNCTIONS US 20150088454 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2857    


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857  
12/07/22